UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA
No. 17 CR 611
Vv.

Judge Thomas M. Durkin
LABAR SPANN, et al.

RDER

The Court having found just cause for the entry of a protective order,

IT IS HEREBY ORDERED that a protective order with respect to all
documents produced by the Civilian Office of Police Accountability (“COPA”), the
Chicago Police Department (“CPD”), and the Federal Bureau of Investigation
(“FBI”) in response to a subpoena and/or other request regarding Xavier Elizondo
be granted as follows:

(1) COPA and CPD shall be permitted to redact from the produced files
produced herein: all sensitive information relating to any police officer, including
his/her social security number, employee ID, date of birth, driver’s license
number, FOID card number, home addresses, and information regarding the
officer’s spouses or children; certain sensitive information relating to any
civilians, including their social security numbers; sensitive information relating to
COPA and CPD employees, such as social security numbers, employee numbers,
and user ID numbers; and information regarding juveniles;

(2) COPA and CPD shall be permitted to mark the produced files as
“confidential” if needed;

(3) the produced files produced pursuant to this order, shall be used
- solely by counsel to this action and only for purposes of this action for no other
litigation or purposes;

(4) counsel to this action shall not disclose any of the documents
produced or any information contained in the produced files except to other
counsels to this action and expert witnesses as may be needed to prosecute or
defend this action, or as otherwise permitted pursuant to further order of this
Court;

(5) for documents marked by COPA and CPD as “UNREDACTED,” the
parties and counsel shall be required to redact all sensitive information relating
to any police officer, including his/her social security number, employee ID, date of
birth, driver's license number, FOID card number, home addresses, and
information regarding the officer’s spouses or children; certain sensitive
information relating to any civilians, including their social security numbers;
sensitive information relating to COPA and CPD employees, such as social
security numbers, employee numbers, and user ID numbers; and information
regarding juveniles;

(6) upon termination of this action, the provisions of this order shall
continue to be binding upon all parties and attorneys to this action; and

(7) within thirty (380) days of the termination of this action, counsel for
the parties shall return all copies of the produced files that were produced,
pursuant to this protective order to the United States Attorney’s Office for the
Northern District of Illinois for dissemination back to COPA, CPD, and the FBI,
respectively.

(8) The parties agree to the following terms and limitations:

a The parties are familiar with HIPAA (Health Insurance
Portability and Accountability Act of 1996, codified primarily
at 18, 26 & 42 U.S.C. (2002)) and the Privacy Standards
(Standards for Privacy of Individually Identifiable Health
Information, 45 C.F.R. §§ 160 & 164 (2000)).

b. The parties recognize that it may be necessary during the
course of this proceeding to produce PHI (protected health
information, as that term is used in HIPAA and the Privacy

Standards).

C The parties agree not to use or disclose the PHI released for
this proceeding for any other purpose or in any other
proceeding.

d. The parties agree to store all PHI while it is in their
possession according to the Privacy Standards.

e The parties agree at the termination of this proceeding to
dispose of the PHI released during the course of this
proceeding pursuant to the Privacy Standards.

f£ The parties are also familiar with JCA (Juvenile Court Act),
codified primarily at 705 ILCS 405/et seq.
The parties recognize that JCA requires COPA and CPD to
redact identifying information for any juveniles named in the
case file.

The parties agree not to use or disclose any information that
may still be identifiable in the attached case file.

The parties agree to store all juvenile-related materials and
information while it is in their possession according to
standards set forth in JCA, or to take other steps reasonably
necessary to protect the privacy of any juveniles appearing in
the case file.

The parties agree at the termination of this proceeding to
dispose of the juvenile- related materials and information in
accordance with the standards set forth in JCA, or to take
other steps reasonably necessary to protect the privacy of any
juveniles appearing in the case file.

The parties are familiar with all other applicable federal, state,
and local laws relating to the use, disclosure and storage of the
documents produced by COPA and CPD and agree to abide by all
other applicable federal, state and local laws with regards to

the use, disclosure, and storage of the documents produced by
COPA and CPD.

The parties shall redact, before filing such documents or using
such documents in court proceedings, all sensitive information
relating to any police officer, including his/her social security
number, employee ID, date of birth, driver’s license number,
FOID card number, home addresses, and information
regarding the officer’s spouses or children; certain sensitive
information relating to any civilians, including their social
security numbers; sensitive information relating to COPA and
CPD employees, such as social security numbers, employee
numbers, and user ID numbers; and information regarding

juveniles.
ENTERED: / 3 , 2019

bm LE ~

Judge

 
